Exhibit 10.36

 

PWRW&G DRAFT

12/20/01

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

EXECUTIVE EMPLOYMENT AGREEMENT, made as of July 30, 2001 by and between AMERICAN
SKIING COMPANY, a Delaware corporation (the “ Company”), and Foster A. Stewart,
Jr. (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to continue to be so employed, on the terms and subject to the conditions set
forth in this agreement (the “Agreement”);

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration the parties hereto hereby agree as
follows:

 


1.                                       EMPLOYMENT: TERM.  THE COMPANY HEREBY
AGREES TO CONTINUE TO EMPLOY THE EXECUTIVE, AND THE EXECUTIVE AGREES TO CONTINUE
TO BE SO EMPLOYED BY THE COMPANY, UPON THE TERMS AND SUBJECT TO THE CONDITIONS
SET FORTH HEREIN, COMMENCING AS OF JULY 30, 2001 (THE “COMMENCEMENT DATE”) AND
ENDING ON JULY 29, 2003 OR, IN THE EVENT OF THE EXECUTIVE’S RELOCATION TO SALT
LAKE CITY IN CONNECTION WITH HIS EMPLOYMENT HEREUNDER, JULY 29, 2004, IN EITHER
CASE UNLESS EARLIER TERMINATED IN ACCORDANCE WITH SECTION 4 OF THIS AGREEMENT;
PROVIDED, HOWEVER, THAT SUCH TERM SHALL AUTOMATICALLY BE EXTENDED FOR ADDITIONAL
ONE (1) YEAR PERIODS UNLESS, NOT LATER THAN SIXTY (60) DAYS PRIOR TO THE
EXPIRATION OF THE INITIAL PERIOD (OR ANY EXTENSION THEREOF PURSUANT TO THIS
SECTION 1), EITHER PARTY HERETO SHALL PROVIDE WRITTEN NOTICE OF ITS OR HIS
DESIRE NOT TO EXTEND THE TERM HEREOF TO THE OTHER PARTY HERETO (THE INITIAL
PERIOD TOGETHER WITH EACH ONE-YEAR EXTENSION SHALL BE REFERRED TO HEREINAFTER AS
THE “TERM”).

 


2.                                       POSITION:  CONDUCT.


 


(A)                                  DURING THE TERM, THE EXECUTIVE WILL HOLD
THE TITLE AND OFFICE OF, AND SERVE AS A SENIOR VICE PRESIDENT OF THE COMPANY AND
THE COMPANY’S GENERAL COUNSEL.  THE EXECUTIVE SHALL BE RESPONSIBLE FOR THE
MANAGEMENT OF THE LEGAL DEPARTMENT OF THE COMPANY AND OF AMERICAN SKIING COMPANY
RESORT PROPERTIES, INC. (“ASCRP”). THE EXECUTIVE SHALL UNDERTAKE THE
RESPONSIBILITIES AND EXERCISE THE AUTHORITY CUSTOMARILY PERFORMED, UNDERTAKEN
AND EXERCISED BY PERSONS SITUATED IN A SIMILAR EXECUTIVE CAPACITY, AND SHALL
PERFORM SUCH OTHER SPECIFIC DUTIES AND SERVICES (INCLUDING SERVICE AS AN
OFFICER, DIRECTOR OR EQUIVALENT POSITION OF ANY DIRECT OR INDIRECT SUBSIDIARY
WITHOUT ADDITIONAL COMPENSATION) AS THE BOARD OF DIRECTORS OF THE COMPANY (THE
“BOARD”) OR CHIEF EXECUTIVE OFFICER OF THE COMPANY (THE “CEO”) SHALL REASONABLY
REQUEST.  THE EXECUTIVE SHALL REPORT DIRECTLY TO THE CEO OF THE COMPANY. DURING
THE TERM, THE COMPANY SHALL PROVIDE THE EXECUTIVE WITH EXECUTIVE OFFICE SPACE
AND ADMINISTRATIVE AND SECRETARIAL ASSISTANCE AND OTHER SUPPORT SERVICES
CONSISTENT WITH HIS POSITION.

 


(B)                                 DURING THE TERM, THE EXECUTIVE AGREES TO
DEVOTE HIS FULL BUSINESS TIME AND BEST EFFORTS AND ATTENTION TO THE BUSINESS AND
AFFAIRS OF THE COMPANY AND TO FAITHFULLY AND DILIGENTLY PERFORM, TO THE BEST OF
HIS ABILITY, ALL OF HIS DUTIES AND RESPONSIBILITIES HEREUNDER.  NOTHING IN THIS
AGREEMENT SHALL PRECLUDE THE EXECUTIVE FROM DEVOTING REASONABLE TIME AND

 

--------------------------------------------------------------------------------


 

attention to (i) serving, with the approval of the Board or CEO, as a director,
trustee or member of any committee of any organization, (ii) engaging in
charitable and community activities and (iii) managing his personal investments
and affairs; provided that such activities do not involve any material conflict
of interest with the interests of the Company or, individually or collectively,
interfere materially with the performance by the Executive of his duties and
responsibilities under this Agreement.  Notwithstanding the foregoing and except
as expressly provided herein, during the Term, the Executive may not accept
employment with any other individual or entity, or engage in any other venture
which is directly in conflict or competition with the business of the Company.

 


(C)                                  SUBJECT TO THE PROVISIONS OF SECTION 3(H)
HEREOF, THE EXECUTIVE’S OFFICE AND PLACE OF RENDERING HIS SERVICES UNDER THIS
AGREEMENT SHALL (I) FROM THE COMMENCEMENT DATE THROUGH NO LATER THAN APRIL 30,
2002 (OR JULY 31 IN THE EVENT THE EXECUTIVE DELIVERS A NOTICE OF FAILURE TO
RELOCATE DESCRIBED IN THIS SECTION 2(C)) BE THE OFFICES OF THE COMPANY IN
PORTLAND, MAINE AND (II) FROM APRIL 30, 2002 THROUGH THE END OF THE TERM THE
OFFICES OF THE COMPANY IN THE SALT LAKE CITY, PARK CITY, UTAH AREA.  UNDER NO
CIRCUMSTANCES SHALL THE EXECUTIVE BE REQUIRED TO RELOCATE FROM THE SALT LAKE
CITY, PARK CITY UTAH AREA AFTER APRIL 30, 2002 OR PROVIDE SERVICES UNDER THIS
AGREEMENT IN ANY OTHER LOCATION OTHER THAN IN CONNECTION WITH REASONABLE AND
CUSTOMARY BUSINESS TRAVEL.   UPON RELOCATION TO THE SALT LAKE CITY, PARK CITY,
UTAH AREA, THE EXECUTIVE SHALL PROMPTLY APPLY FOR ADMISSION TO THE BAR OF THE
STATE OF UTAH AND SHALL TAKE ALL REASONABLE AND NECESSARY STEPS TO ENSURE THAT
HE IS ADMITTED TO PRACTICE LAW IN THE STATE OF UTAH WITHIN A REASONABLE PERIOD
OF TIME FOLLOWING SUCH RELOCATION.

 


3.                                       SALARY:  ADDITIONAL COMPENSATION:
PERQUISITES AND BENEFITS.

 


(A)                                  SALARY.  DURING THE TERM, THE COMPANY SHALL
PAY THE EXECUTIVE A BASE SALARY (THE “BASE SALARY”) AT AN ANNUAL RATE OF NOT
LESS THAN $180,000.  SUBJECT TO ANNUAL REVIEW, SUCH BASE SALARY MAY BE INCREASED
FROM TIME TO TIME BUT IN NO EVENT SHALL BE DECREASED WITHOUT THE PRIOR CONSENT
OF THE EXECUTIVE.  BASE SALARY SHALL BE PAID IN PERIODIC INSTALLMENTS IN
ACCORDANCE WITH THE COMPANY’S STANDARD PRACTICE, BUT NOT LESS FREQUENTLY THAN
SEMI-MONTHLY.  THE COMPANY ACKNOWLEDGES THAT THE EXECUTIVE HAS NOT YET RECEIVED
AN ANNUAL REVIEW OR SALARY INCREASE FOR THE COMPANY’S 2001 FISCAL YEAR.

 


(B)                                 BONUS.  FOR EACH FISCAL YEAR (AUGUST 1ST
THROUGH JULY 31ST) DURING THE TERM, THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE A
BONUS FROM THE COMPANY (THE “ANNUAL BONUS”).  THE AWARD AND AMOUNT OF THE ANNUAL
BONUS SHALL BE CONTINGENT UPON THE COMPANY’S ACHIEVEMENT OF PREDEFINED OPERATING
OR PERFORMANCE GOALS AND OTHER CRITERIA ESTABLISHED BY THE COMPENSATION
COMMITTEE OF THE BOARD CONSISTENT WITH THE ADOPTED ANNUAL INCENTIVE PLAN PROGRAM
OF THE COMPANY, WHICH SHALL GIVE THE EXECUTIVE THE OPPORTUNITY TO EARN A MAXIMUM
ANNUAL BONUS EQUAL TO 40% OF BASE SALARY.  FOR THE AVOIDANCE OF DOUBT IT IS
AGREED AND UNDERSTOOD THAT THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE A BONUS
FROM THE COMPANY WITH RESPECT TO THE FISCAL YEAR ENDING JULY 31, 2001 AT A
TARGET LEVEL OF 20% OF BASE SALARY TO BE DETERMINED PURSUANT TO THE TERMS OF THE
COMPANY’S BONUS PROGRAM IN EFFECT AS OF THE DATE SUCH BONUS IS PAID. 
FURTHERMORE, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE COMPANY’S BONUS
PROGRAM, EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE HIS ANNUAL BONUS FOR THE
COMPANY’S 2002 FISCAL YEAR SO LONG AS EXECUTIVE HAS REMAINED EMPLOYED WITH THE
COMPANY THROUGH JULY 31, 2002, NOTWITHSTANDING HIS DEPARTURE FROM THE COMPANY
SUBSEQUENT TO SUCH DATE.

 

2

--------------------------------------------------------------------------------


 


(C)                                  EMPLOYEE BENEFITS.  DURING THE TERM, THE
EXECUTIVE SHALL PARTICIPATE IN ALL PLANS NOW EXISTING OR HEREAFTER ADOPTED BY
THE COMPANY FOR ITS MANAGEMENT EMPLOYEES OR THE GENERAL BENEFIT OF ITS
EMPLOYEES, SUCH AS ANY PENSION, PROFIT-SHARING, BONUSES, STOCK OPTION OR OTHER
INCENTIVE COMPENSATION PLANS, LIFE AND HEALTH INSURANCE PLANS, OR OTHER
INSURANCE PLANS AND BENEFITS ON THE SAME BASIS AND SUBJECT TO THE SAME
QUALIFICATIONS AS OTHER SENIOR EXECUTIVE OFFICERS.

 


(D)                                 EQUITY.

 


(I)                                     THE EXECUTIVE SHALL BE ELIGIBLE FOR
PARTICIPATION IN THE COMPANY’S PHANTOM EQUITY PLAN, AS AMENDED FROM TIME TO TIME
BY THE COMPENSATION COMMITTEE OF THE BOARD (THE “EQUITY PLAN”) AT A
PARTICIPATION PERCENTAGE EQUAL TO SEVEN AND ONE-HALF PERCENT (7.5%).  THE TERMS
OF SUCH PARTICIPATION SHALL BE GOVERNED BY THE EQUITY PLAN AND AN AWARD
AGREEMENT ENTERED INTO BY AND BETWEEN THE EXECUTIVE AND THE COMPANY.

 


(II)                                  THE EXECUTIVE HAS PREVIOUSLY BEEN GRANTED
OPTIONS TO PURCHASE A 14,000, 20,000 AND 60,000 SHARES OF THE COMPANY’S COMMON
STOCK ON OCTOBER 22, 1998, JANUARY 27, 2000 AND SEPTEMBER 28, 2000
RESPECTIVELY.  THE TERMS AND CONDITIONS OF EACH SUCH OPTION GRANT SHALL CONTINUE
TO BE GOVERNED BY THE STOCK OPTION AGREEMENTS EXECUTED BY AND BETWEEN THE
COMPANY AND THE EXECUTIVE DATED AS OF  OCTOBER 22, 1998, JANUARY 27, 2000 AND
SEPTEMBER 28, 2000, RESPECTIVELY.

 


(E)                                  EXPENSES.  THE COMPANY SHALL REIMBURSE THE
EXECUTIVE, IN ACCORDANCE WITH ITS STANDARD POLICIES FROM TIME TO TIME IN EFFECT,
FOR ALL OUT-OF-POCKET BUSINESS EXPENSES AS MAY BE INCURRED BY THE EXECUTIVE IN
THE PERFORMANCE OF HIS DUTIES UNDER THIS AGREEMENT. SUCH REIMBURSEMENT SHALL
INCLUDE, BUT NOT BE LIMITED TO, (I) MAINE AND UTAH BAR FEES AND STATE BAR
ASSOCIATION DUES (INCLUDING DUES FOR ANY COMMITTEE OR SECTION MEMBERSHIPS), (II)
ALL COSTS OF THE BAR REVIEW COURSE(S) IN THE STATE OF UTAH REASONABLY DEEMED
NECESSARY OR APPROPRIATE BY EXECUTIVE, (III) COST OF THE STATE OF UTAH BAR EXAM,
(IV) AMERICAN BAR ASSOCIATION DUES, INCLUDING ANY SECTION OR COMMITTEE
MEMBERSHIPS, AND (V) CONTINUING LEGAL EDUCATION CREDIT COURSES REQUIRED TO
MAINTAIN BAR ADMISSION IN MAINE AND UTAH, INCLUDING TRAVEL AND LODGING TO AND
FROM THE SAME.

 


(F)                                    VACATION.  THE EXECUTIVE SHALL BE
ENTITLED TO VACATION TIME TO BE CREDITED AND TAKEN IN ACCORDANCE WITH THE
COMPANY’S POLICY FROM TIME TO TIME IN EFFECT FOR SENIOR EXECUTIVES, WHICH IN ANY
EVENT SHALL NOT BE LESS THAN A TOTAL OF FOUR (4) WEEKS PER CALENDAR YEAR.

 


(G)                                 INDEMNIFICATION.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE EXECUTIVE SHALL BE INDEMNIFIED AND HELD
HARMLESS BY THE COMPANY AGAINST ANY AND ALL JUDGMENTS, PENALTIES, FINES, AMOUNTS
PAID IN SETTLEMENTS, AND OTHER REASONABLE EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEY’S FEES AND DISBURSEMENTS) ACTUALLY INCURRED BY
THE EXECUTIVE IN CONNECTION WITH ANY THREATENED, PENDING OR COMPLETED ACTION,
SUIT OR PROCEEDING (WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE, INVESTIGATIVE OR
OTHER) RELATING TO OR IN CONNECTION WITH ANY ACTION OR OMISSION IN HIS CAPACITY
AS A DIRECTOR, OFFICER, ATTORNEY OR EMPLOYEE OF THE COMPANY EXCEPT ANY ACTION
WHICH WOULD OTHERWISE CONSTITUTE “CAUSE” (AS SUCH TERM IS DEFINED IN SECTION
4(B)(II) OR 4(B)(III) OF THIS AGREEMENT). THE COMPANY SHALL MAINTAIN DIRECTORS
AND OFFICERS INSURANCE IN ACCORDANCE WITH PAST PRACTICES, WHICH POLICIES SHALL
INCLUDE COVERAGE FOR

 

3

--------------------------------------------------------------------------------


 

any liability resulting from Executive’s rendering of legal opinions in the
course of his duties under Section 2(a) hereof or as otherwise requested by the
Company.  Indemnification under this Section 3(g) shall be in addition to, and
not in lieu of, any other indemnification by the Company of it’s officers and
directors.

 


(H)                                 RELOCATION AND HOUSING.


 


(I)                                     THE EXECUTIVE SHALL RELOCATE TO THE SALT
LAKE CITY, PARK CITY, UTAH AREA NOT LATER THAN APRIL 30, 2002; PROVIDED;
HOWEVER, THAT IN THE EVENT THE EXECUTIVE SHALL PROVIDE WRITTEN NOTICE TO THE
COMPANY OF HIS INTENTION NOT TO RELOCATE (“RELOCATION REFUSAL NOTICE”) ON OR
PRIOR TO APRIL 30, 2002, AND CONTINUES IN THE EMPLOY OF THE COMPANY THROUGH JULY
31, 2002 (UNLESS EARLIER TERMINATED BY THE COMPANY OTHER THAN FOR CAUSE (AS SUCH
TERM IS DEFINED IN SECTION 4(B)(II) OR 4(B)(III) OF THIS AGREEMENT), OR ON
ACCOUNT OF THE EXECUTIVE’S DEATH OR DISABILITY), THEN UPON HIS TERMINATION
FOLLOWING THE DELIVERY OF SUCH RELOCATION REFUSAL NOTICE HE SHALL RECEIVE A LUMP
SUM PAYMENT EQUAL TO 90 DAYS OF BASE SALARY.  UPON A TERMINATION PURSUANT TO
THIS SECTION 3(H)(I) THE EXECUTIVE SHALL NOT BE ENTITLED TO ANY OTHER PAYMENTS
OR BENEFITS THAT MIGHT OTHERWISE BE PROVIDED BY SECTION 4 OF THIS AGREEMENT,
OTHER THAT THOSE PROVIDED UNDER SECTION 4(C) AND 4(H) HEREOF, PROVIDED, FURTHER,
THAT IN NO MANNER SHALL THE FOREGOING RESTRICT ANY PAYMENTS WHICH MAY BE DUE OR
BECOME DUE UNDER THE RETENTION LETTER AS DEFINED BELOW.


 


(II)                                  IN CONNECTION WITH THE EXECUTIVE’S
RELOCATION TO THE SALT LAKE CITY, PARK CITY, UTAH AREA, THE COMPANY SHALL
REIMBURSE THE EXECUTIVE FOR REASONABLE RELOCATION EXPENSES IN CONNECTION WITH
HIS RELOCATION TO THE SALT LAKE CITY, PARK CITY UTAH AREA IN ACCORDANCE WITH THE
COMPANY’S EXECUTIVE RELOCATION POLICY.  IN ADDITION, IF, AND ONLY IF, THE
EXECUTIVE RELOCATES TO THE SALT LAKE CITY, PARK CITY UTAH AREA AND DOES NOT
DELIVER A RELOCATION REFUSAL NOTICE, FROM APRIL 30, 2002 (OR SUCH EARLIER DATE
AS MAY BE AGREED BY THE PARTIES) THROUGH THE LAST DAY OF THE TERM (WITHOUT
REGARD TO ANY EXTENSION THEREOF PURSUANT TO THE LAST SENTENCE OF SECTION 1 OF
THIS AGREEMENT) THE COMPANY SHALL REIMBURSE THE EXECUTIVE FOR HOUSING COSTS FOR
A RESIDENCE IN THE SALT LAKE CITY, PARK CITY, UTAH AREA NOT TO EXCEED $2,500 PER
CALENDAR MONTH


 


(I)                                     RETENTION. THIS AGREEMENT SHALL NOT IN
ANYWAY LIMIT OR REDUCE THE OBLIGATIONS OF THE COMPANY WITH RESPECT TO THE
EXECUTIVE AND/OR THE EXECUTIVE’S RIGHTS WITH RESPECT TO THE COMPANY SET FORTH IN
THE RETENTION MEMORANDUM DATED JUNE 11, 2001 (THE “RETENTION LETTER”), WHICH
RETENTION LETTER IS ANNEXED HERETO AS EXHIBIT “A”.   NOTWITHSTANDING THE
PREVIOUS SENTENCE AND FOR THE AVOIDANCE OF DOUBT: (A) THE TERM “CAUSE” AS USED
IN SAID RETENTION LETTER SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN SECTION
4(B) HEREOF, (B) THE PHRASE “CURRENT BASE SALARY” SHALL MEAN $180,000, (C) THE
PROVISIONS OF SECTION 10(B) AND (C) OF THIS AGREEMENT SHALL APPLY TO THE
RETENTION LETTER AS IF SUCH PROVISIONS WERE CONTAINED THEREIN AND (D)
TERMINATION OF THIS AGREEMENT BY THE EXECUTIVE FOR GOOD REASON, BY THE COMPANY
WITHOUT CAUSE OR FOLLOWING THE DEATH OR DISABILITY OF THE EXECUTIVE SHALL EACH
CONSTITUTE “INVOLUNTARY TERMINATION, OTHER THAN FOR CAUSE” FOR PURPOSES OF THE
RETENTION LETTER.

 

4

--------------------------------------------------------------------------------


 


4.                                       TERMINATION AND SEVERANCE.


 


(A)                                  DEATH OR DISABILITY.  THE TERM SHALL
TERMINATE IMMEDIATELY UPON THE EXECUTIVE’S DEATH OR, UPON THIRTY (30) DAYS PRIOR
WRITTEN NOTICE BY THE COMPANY, IN THE CASE OF A DETERMINATION OF THE EXECUTIVE’S
DISABILITY.  AS USED HEREIN THE TERM “DISABILITY” MEANS THE EXECUTIVE’S
INABILITY TO PERFORM HIS DUTIES AND RESPONSIBILITIES UNDER THIS AGREEMENT FOR A
PERIOD OF MORE THAN 120 CONSECUTIVE DAYS, OR FOR MORE THAN 180 DAYS, WHETHER OR
NOT CONTINUOUS, DURING ANY 365-DAY PERIOD, DUE TO PHYSICAL OR MENTAL INCAPACITY
OR IMPAIRMENT.  A DETERMINATION OF DISABILITY WILL BE MADE BY A PHYSICIAN
REASONABLY SATISFACTORY TO BOTH THE EXECUTIVE AND THE COMPANY AND PAID FOR BY
THE COMPANY WHOSE DECISION SHALL BE FINAL AND BINDING ON THE EXECUTIVE AND THE
COMPANY; PROVIDED THAT IF THE PARTIES CANNOT AGREE AS TO A PHYSICIAN, THEN EACH
SHALL SELECT AND PAY FOR A PHYSICIAN AND THESE TWO TOGETHER SHALL SELECT A THIRD
PHYSICIAN WHOSE FEE SHALL BE BORNE EQUALLY BY THE EXECUTIVE AND THE COMPANY AND
WHOSE DETERMINATION OF DISABILITY SHALL BE BINDING ON THE EXECUTIVE AND THE
COMPANY.


 

If the Term is terminated upon the Executive’s death or Disability, the Company
shall pay to the Executive’s estate or the Executive, as the case may be, a lump
sum payment equal to (i) the Executive’s Base Salary through such termination
date, (ii) a pro rata portion of the Executive’s Annual Bonus with respect to
the fiscal year in which the termination occurred plus (iii) any accrued but
unpaid vacation through the date of such termination.

 


(B)                                 TERMINATION FOR CAUSE.  THE TERM MAY BE
TERMINATED BY THE COMPANY UPON NOTICE (AS SET FORTH IN THIS SECTION 4(B)) TO THE
EXECUTIVE UPON THE OCCURRENCE OF ANY EVENT CONSTITUTING “CAUSE” AS DEFINED
BELOW.  IF THE TERM IS TERMINATED BY THE COMPANY FOR CAUSE, THE COMPANY WILL PAY
THE EXECUTIVE AN AGGREGATE AMOUNT EQUAL TO THE EXECUTIVE’S ACCRUED AND UNPAID
BASE SALARY AND VACATION PAY THROUGH THE DATE OF SUCH TERMINATION.  FOR PURPOSES
OF THIS AGREEMENT, “CAUSE” SHALL MEAN THE EXECUTIVE’S (I) WILLFUL AND
INTENTIONAL FAILURE OR REFUSAL TO PERFORM OR OBSERVE ANY OF HIS MATERIAL DUTIES,
RESPONSIBILITIES OR OBLIGATIONS SET FORTH IN THIS AGREEMENT; PROVIDED, HOWEVER,
THAT THE COMPANY SHALL NOT BE DEEMED TO HAVE CAUSE PURSUANT TO THIS CLAUSE (I)
UNLESS THE COMPANY GIVES THE EXECUTIVE WRITTEN NOTICE THAT THE SPECIFIED CONDUCT
HAS OCCURRED AND MAKING SPECIFIC REFERENCE TO THIS SECTION 4(B)(I) AND THE
EXECUTIVE FAILS TO CURE THE CONDUCT WITHIN THIRTY (30) DAYS AFTER RECEIPT OF
SUCH NOTICE; (II) ANY WILLFUL AND INTENTIONAL ACT OF THE EXECUTIVE INVOLVING
MALFEASANCE, FRAUD, THEFT, MISAPPROPRIATION OF FUNDS, EMBEZZLEMENT OR DISHONESTY
RELATING TO THE COMPANY; OR (III) THE EXECUTIVE’S CONVICTION OF, OR A PLEA OF
GUILTY OR NOLO CONTENDERE TO, AN OFFENSE WHICH IS A FELONY IN THE JURISDICTION
INVOLVED OR ANY FELONY OR MISDEMEANOR INVOLVING MISAPPROPRIATION OF COMPANY
PROPERTY.


 

Termination of the Executive for Cause shall be communicated by a Notice of
Termination.  For purposes of this Agreement, a “Notice of Termination” shall
mean delivery to the Executive of a copy of a resolution duly adopted by the
affirmative vote of the majority of the entire membership of the Board that the
Executive was guilty of conduct constituting Cause and specifying the
particulars thereof in detail, including, with respect to any termination based
upon conduct described in clause (i) above, that the Executive failed to cure
such conduct during the thirty-day period following the date on which the
Company gave written notice of the conduct referred to in such clause (i).  For
purposes of this Agreement, no such purported termination of the Executive’s
employment shall be effective without such Notice of Termination.

 

5

--------------------------------------------------------------------------------


 


(C)                                  TERMINATION BY THE EXECUTIVE WITHOUT GOOD
REASON.  IF THE TERM IS TERMINATED BY THE EXECUTIVE OTHER THAN BECAUSE OF DEATH,
DISABILITY OR FOR GOOD REASON (AS SUCH TERM IS DEFINED IN SECTION 4(E) HEREOF),
THE COMPANY SHALL PAY TO THE EXECUTIVE AN AGGREGATE AMOUNT EQUAL TO THE
EXECUTIVE’S ACCRUED AND UNPAID BASE SALARY AND VACATION THROUGH THE DATE OF SUCH
TERMINATION, TOGETHER WITH ANY PAYMENTS DUE UNDER SECTION 3(H)(I) HEREOF.


 


(D)                                 TERMINATION BY THE COMPANY WITHOUT CAUSE
(OTHER THAN ON ACCOUNT OF DEATH OR DISABILITY) OR BY THE EXECUTIVE FOR GOOD
REASON. IF THE TERM IS TERMINATED BY THE COMPANY WITHOUT CAUSE (OTHER THAN BY
REASON OF DEATH OR DISABILITY), OR IF THE EXECUTIVE TERMINATES THE TERM FOR GOOD
REASON (AS DEFINED BELOW), THE COMPANY SHALL PAY THE EXECUTIVE A LUMP SUM EQUAL
TO ONE TIMES THE SUM OF (I) THE EXECUTIVE’S BASE SALARY AS IN EFFECT ON THE DATE
OF SUCH TERMINATION AND (II) THE AMOUNT OF THE EXECUTIVE’S ANNUAL BONUS FOR THE
FISCAL YEAR PRECEDING SUCH TERMINATION.  IN ADDITION, THE COMPANY SHALL CONTINUE
IN EFFECT THE EXECUTIVE’S HEALTH BENEFITS AT THE COMPANY’S EXPENSE UNTIL THE
EARLIER OF: (X) 180 DAYS FOLLOWING SUCH TERMINATION OR (Y) THE DATE ON WHICH THE
EXECUTIVE OBTAINS COMPARABLE OR SUPERIOR HEALTH INSURANCE COVERAGE FROM A
SUBSEQUENT EMPLOYER.


 


(E)                                  DEFINITION.  FOR PURPOSES OF THIS
AGREEMENT:


 


(I)                                     “GOOD REASON” SHALL MEAN THE OCCURRENCE
OF ANY OF THE FOLLOWING, WITHOUT THE PRIOR WRITTEN CONSENT OF THE EXECUTIVE: 
(A) ASSIGNMENT OF THE EXECUTIVE OF DUTIES MATERIALLY INCONSISTENT WITH THE
EXECUTIVE’S POSITION AS DESCRIBED IN SECTION 2(A) HEREOF, (B) ANY SIGNIFICANT
DIMINUTION IN THE EXECUTIVE’S DUTIES OR RESPONSIBILITIES, OTHER THAN IN
CONNECTION WITH THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR CAUSE,
DISABILITY OR AS A RESULT OF THE EXECUTIVE’S DEATH OR BY THE EXECUTIVE OTHER
THAN FOR GOOD REASON; (C) THE CHANGE IN THE LOCATION OF THE COMPANY’S PRINCIPAL
EXECUTIVE OFFICES OR THE EXECUTIVE’S PRINCIPAL PLACE OF EMPLOYMENT TO A LOCATION
OUTSIDE THE SALT LAKE CITY, PARK CITY, UTAH AREA (OTHER THAN PORTLAND MAINE AT
ANYTIME PRIOR TO THE EXECUTIVE’S RELOCATION TO THE SALT LAKE CITY, PARK CITY,
UTAH AREA) OR (D) THE MATERIAL BREACH BY THE COMPANY OF THIS AGREEMENT;
PROVIDED, HOWEVER, THAT GOOD REASON SHALL NOT EXIST PURSUANT TO THIS CLAUSE
UNLESS THE EXECUTIVE GIVES THE COMPANY WRITTEN NOTICE THAT THE SPECIFIED CONDUCT
OR BREACH HAS OCCURRED AND THE COMPANY FAILS TO CURE THE CONDUCT OR BREACH
WITHIN THIRTY (30) DAYS OF RECEIPT OF SUCH NOTICE.


 


(F)                                    MITIGATION.  UNDER NO CIRCUMSTANCES SHALL
THE EXECUTIVE, UPON TERMINATION OF HIS EMPLOYMENT HEREUNDER, BE REQUIRED TO SEEK
ALTERNATIVE EMPLOYMENT AND, IN THE EVENT THE EXECUTIVE DOES SECURE OTHER
EMPLOYMENT, NO OTHER COMPENSATION OR OTHER BENEFITS RECEIVED IN RESPECT OF SUCH
EMPLOYMENT SHALL BE SET-OFF OR IN ANY OTHER WAY LIMIT OR REDUCE THE OBLIGATIONS
OF THE COMPANY UNDER THIS SECTION 4.


 


(G)                                 TAXES.  NOTWITHSTANDING THE PREVIOUS
PROVISIONS, IF PAYMENTS MADE PURSUANT TO THIS SECTION 4 ARE CONSIDERED
“PARACHUTE PAYMENTS” UNDER SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”) THEN THE SUM OF SUCH PARACHUTE PAYMENTS PLUS ANY OTHER
PAYMENTS MADE BY THE COMPANY TO THE EXECUTIVE WHICH ARE CONSIDERED PARACHUTE
PAYMENTS SHALL BE LIMITED TO THE GREATEST AMOUNT WHICH MAY BE PAID TO THE
EXECUTIVE UNDER SECTION 280G WITHOUT CAUSING ANY LOSS OF DEDUCTION TO THE
COMPANY UNDER SUCH SECTION; BUT ONLY IF, BY REASON OF SUCH REDUCTION, THE NET
AFTER TAX BENEFIT OF EXECUTIVE SHALL EXCEED THE NET AFTER TAX BENEFIT IF SUCH
REDUCTION WERE NOT MADE.  “NET AFTER TAX BENEFIT” FOR PURPOSES OF THIS

 

6

--------------------------------------------------------------------------------


 

Agreement shall mean the sum of (i) the total amounts payable to Executive under
Section 4, plus (ii) all other payments and benefits which the Executive
receives or then is entitled to receive from the Company that would constitute a
“parachute payment” within the meaning of Section 280G of the Code, less (iii)
the amount of federal income taxes payable with respect to the foregoing
calculated at the minimum marginal income tax rate for each year in which the
foregoing shall be paid to Executive (based upon the rate in effect for such
year as set forth in the Code at the time of termination of Executive’s
employment), less (iv) the amount of excise taxes imposed with respect to the
payments and benefits described in (i) and (ii) above by Section 4999 of the
Code.


 


(H)                                 SKIING PRIVILEGES.  UPON TERMINATION OF THIS
AGREEMENT FOR ANY REASON OTHER THAN BY THE COMPANY FOR CAUSE, THE COMPANY SHALL
ISSUE TO THE EXECUTIVE, HIS SPOUSE AND DEPENDENTS SEASONS PASSES AT THE COMPANY
OWNED OR OPERATED RESORT OF EXECUTIVE’S CHOICE GOOD FOR TWO (2) YEARS FOLLOWING
SUCH TERMINATION.


 


5.                                       CONFIDENTIAL INFORMATION.


 

The Executive acknowledges that the Company and its subsidiaries or affiliated
ventures (“Company Affiliates”) own and have developed and compile, and will in
the future own, develop and compile certain Confidential Information and that
during the course of his rendering services hereunder Confidential Information
will be disclosed to the Executive by the Company Affiliates.  The Executive
hereby agrees that, during the Term and thereafter, he will not use or disclose,
furnish or make accessible to anyone, directly or indirectly, any Confidential
Information of Company Affiliates; provided, however, that the foregoing
restriction shall not limit the Executive’s ability to use his experience as a
general counsel in subsequent employment.

 

As used herein, the Term “Confidential Information” means any trade secrets,
confidential or proprietary information, or other knowledge, know-how,
information, documents or materials, owned developed or possessed by Company
Affiliate pertaining to its businesses the confidentiality of which such company
takes reasonable measures to protect, including, but not limited to, trade
secrets, techniques, know-how (including designs, plans, procedures, processes
and research records), software, computer programs, innovations, discoveries,
improvements, research, developments, test results, reports, specifications,
data, formats, marketing data and business plans and strategies, agreements and
other forms of documents, expansion plans, budgets, projections, and salary,
staffing and employment information.  Notwithstanding the foregoing,
Confidential Information shall not in any event include information which (i)
was generally known or generally or generally available to the public prior to
disclosure to the Executive, (ii) becomes generally known or generally available
to the public subsequent to its disclosure to the Executive through no wrongful
act of the Executive, (iii) is or becomes available to the Executive from
sources other than the Company Affiliates which sources are not known to the
Executive to be under any duty of confidentiality with respect thereto, (iv) the
Executive is required to disclose by applicable law or regulation or by order of
any court or federal, state or local regulatory or administrative body (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and reasonably cooperates with the Company, at the Company’s sole
expense, in seeking a protective order or

 

7

--------------------------------------------------------------------------------


 

other appropriate protection of such information) or (v) known to Executive
prior to his employment with the Company.

 


6.                                       NONSOLICITATION.


 


(A)                                  THE EXECUTIVE RECOGNIZES AND ACKNOWLEDGES
THAT THE SERVICES TO BE PERFORMED BY HIM HEREUNDER ARE SPECIAL, UNIQUE AND
EXTRAORDINARY AND THE EXECUTIVE FURTHER ACKNOWLEDGES AND RECOGNIZES THE HIGHLY
COMPETITIVE NATURE OF THE BUSINESS OF THE COMPANY.  EXECUTIVE UNDERSTANDS THAT
THE PROVISIONS OF THIS SECTION 6 MAY LIMIT EXECUTIVE’S ABILITY TO EARN A
LIVELIHOOD IN A BUSINESS SIMILAR TO THE BUSINESS OF THE COMPANY BUT NEVERTHELESS
AGREES AND HEREBY ACKNOWLEDGES THAT (I) SUCH PROVISIONS DO NOT IMPOSE A GREATER
RESTRAINT THAN IS NECESSARY TO PROTECT THE GOODWILL OR OTHER BUSINESS INTERESTS
OF THE COMPANY, (II) SUCH PROVISIONS CONTAIN REASONABLE LIMITATIONS AS TO TIME
AND SCOPE OF ACTIVITY TO BE RESTRAINED, (III) SUCH PROVISIONS ARE NOT HARMFUL TO
THE GENERAL PUBLIC, (IV) SUCH PROVISIONS ARE NOT UNDULY BURDENSOME TO EXECUTIVE,
AND (V) THE CONSIDERATION PROVIDED HEREUNDER IS SUFFICIENT TO COMPENSATE
EXECUTIVE FOR THE RESTRICTIONS CONTAINED IN SUCH PROVISIONS.  IN CONSIDERATION
THEREOF AND IN LIGHT OF EXECUTIVE’S EDUCATION, SKILLS AND LIABILITIES, EXECUTIVE
AGREES THAT EXECUTIVE WILL NOT ASSERT IN ANY FORUM THAT SUCH PROVISIONS PREVENT
EXECUTIVE FROM EARNING A LIVING OR OTHERWISE ARE VOID OR UNENFORCEABLE OR SHOULD
BE HELD OR UNENFORCEABLE.  ACCORDINGLY, EXECUTIVE AGREES THAT DURING THE
EMPLOYMENT TERM AND FOR A PERIOD OF TWELVE (12) MONTHS FOLLOWING TERMINATION OF
EMPLOYMENT (THE “RESTRICTIVE PERIOD”), EXECUTIVE WILL NOT (I) DIRECTLY OR
INDIRECTLY SOLICIT OR ENCOURAGE ANY EMPLOYEE OF THE COMPANY TO LEAVE THE
EMPLOYMENT OF THE COMPANY, AND (II) DIRECTLY OR INDIRECTLY, SOLICIT OR ENCOURAGE
TO CEASE TO WORK WITH THE COMPANY ANY CONSULTANT THEN UNDER CONTRACT WITH THE
COMPANY.


 


(B)                                 IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT
ALTHOUGH EXECUTIVE AND THE COMPANY CONSIDER THE RESTRICTIONS CONTAINED IN THIS
SECTION 6 TO BE REASONABLE, IF A FINAL JUDICIAL DETERMINATION IS MADE BY A COURT
OF COMPETENT JURISDICTION THAT THE TIME OR TERRITORY OR ANY OTHER RESTRICTION
CONTAINED IN THE AGREEMENT IS AN UNENFORCEABLE RESTRICTION AGAINST EXECUTIVE,
THE PROVISIONS OF THE AGREEMENT SHALL NOT BE RENDERED VOID BUT SHALL BE DEEMED
AMENDED TO APPLY AS TO SUCH MAXIMUM TIME AND TERRITORY AND TO SUCH MAXIMUM
EXTENT AS SUCH COURT MAY JUDICIALLY DETERMINE OR INDICATE TO BE ENFORCEABLE. 
ALTERNATIVELY, IF ANY COURT OF COMPETENT JURISDICTION FINDS THAT ANY RESTRICTION
CONTAINED IN THE AGREEMENT IS UNENFORCEABLE, AND SUCH RESTRICTION CANNOT BE
AMENDED SO AS TO MAKE IT ENFORCEABLE, SUCH FINDING SHALL NOT AFFECT THE
ENFORCEABILITY OF ANY OF THE OTHER RESTRICTIONS CONTAINED HEREIN.


 


7.                                       SPECIFIC PERFORMANCE.


 


(A)                                  THE EXECUTIVE ACKNOWLEDGES THAT THE
SERVICES TO BE RENDERED BY HIM HEREUNDER ARE OF A SPECIAL, UNIQUE, EXTRAORDINARY
AND PERSONAL CHARACTER AND THAT THE COMPANY WOULD SUSTAIN IRREPARABLE HARM IN
THE EVENT OF A VIOLATION BY THE EXECUTIVE OF SECTION 5 OR 6 OF THIS AGREEMENT. 
THEREFORE, IN ADDITION TO ANY OTHER REMEDIES AVAILABLE, THE COMPANY SHALL BE
ENTITLED TO SPECIFIC ENFORCEMENT AND/OR INJUNCTION FROM ANY COURT OF COMPETENT
JURISDICTION RESTRAINING THE EXECUTIVE FROM COMMITTING OR CONTINUING ANY SUCH
VIOLATION OF THIS AGREEMENT WITHOUT PROVING ACTUAL DAMAGES OR POSTING A BOND OR
OTHER SECURITY.  NOTHING HEREIN SHALL BE CONSTRUED AS PROHIBITING THE COMPANY
FROM PURSUING ANY OTHER REMEDIES AVAILABLE TO IT FOR SUCH BREACH OR THREATENED
BREACH, INCLUDING THE RECOVERY OF DAMAGES.

 

8

--------------------------------------------------------------------------------


 


(B)                                 IF ANY OF THE RESTRICTIONS ON ACTIVITIES OF
THE EXECUTIVE CONTAINED IN SECTION 6 HEREOF SHALL FOR ANY REASON BE HELD BY A
COURT OF COMPETENT JURISDICTION TO BE EXCESSIVELY BROAD, SUCH RESTRICTIONS SHALL
BE CONSTRUED SO AS THEREAFTER TO BE LIMITED OR REDUCED TO BE ENFORCEABLE TO THE
MAXIMUM EXTENT COMPARABLE WITH THE APPLICABLE LAW AS IT SHALL THEN APPEAR; IT
BEING UNDERSTOOD THAT BY THE EXECUTION OF THIS AGREEMENT THE PARTIES HERETO
REGARD SUCH RESTRICTIONS AS REASONABLE AND COMPATIBLE WITH THEIR RESPECTIVE
RIGHTS.


 


8.                                       WITHHOLDING.  THE PARTIES AGREE THAT
ALL PAYMENTS TO BE MADE TO THE EXECUTIVE BY THE COMPANY PURSUANT TO THE
AGREEMENT SHALL BE SUBJECT TO ALL APPLICABLE WITHHOLDING OBLIGATIONS OF SUCH
COMPANY.


 


9.                                       NOTICES.  ALL NOTICES REQUIRED OR
PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN AND RECEIVED
WHEN DELIVERED PERSONALLY, FOUR (4) DAYS AFTER BEING MAILED IF SENT BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PRE-PAID, OR BY ONE (1) DAY AFTER DELIVERY
IF SENT BY AIR COURIER (FOR NEXT-DAY DELIVERY) WITH EVIDENCE OR RECEIPT THEREOF
OR BY FACSIMILE WITH RECEIPT CONFIRMED BY THE ADDRESSEE.  SUCH NOTICES SHALL BE
ADDRESSED AS FOLLOWS:  (I) IF TO THE EXECUTIVE, TO THE ADDRESS OF THE EXECUTIVE
ON FILE WITH THE PERSONNEL RECORDS OF THE COMPANY; (II) IF TO THE COMPANY, AT
THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY, TO THE ATTENTION OF THE CHIEF
EXECUTIVE OFFICER; OR (III) TO ANY OTHER ADDRESS OF WHICH SUCH PARTY MAY HAVE
GIVEN NOTICE TO THE OTHER PARTIES IN THE MANNER SPECIFIED ABOVE.


 


10.                                 MISCELLANEOUS.


 


(A)                                  THIS AGREEMENT IS A PERSONAL CONTRACT
CALLING FOR THE PROVISIONS OF UNIQUE SERVICES BY THE EXECUTIVE, AND THE
EXECUTIVE’S RIGHTS AND OBLIGATIONS HEREUNDER MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED BY THE EXECUTIVE.  THE RIGHTS AND OBLIGATIONS
OF THE COMPANY HEREUNDER WILL BE BINDING UPON AND RUN IN FAVOR OF THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


 


(B)                                 THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
MAINE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.


 


(C)                                  ANY CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY BREACH HEREOF SHALL BE SETTLED BY ARBITRATION IN
PORTLAND, MAINE (OR, FOLLOWING RELOCATION BY EXECUTIVE, SALT LAKE CITY, UTAH) BY
A SINGLE NEUTRAL ARBITRATOR IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES
OF THE AMERICAN ARBITRATION ASSOCIATION.  JUDGEMENT UPON ANY AWARD RENDERED MAY
BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF, EXCEPT IN THE EVENT OF A
CONTROVERSY RELATING TO ANY ALLEGED VIOLATION BY THE EXECUTIVE OF SECTION 6 OR 7
HEREOF, IN WHICH CASE THE COMPANY SHALL BE ENTITLED TO SEEK INJUNCTION RELIEF
FROM A COURT OF COMPETENT JURISDICTION WITHOUT THE REQUIREMENT TO SEEK
ARBITRATION.


 


(D)                                 THE HEADINGS OF THE VARIOUS SECTIONS OF THIS
AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT DEFINE OR LIMIT
ANY OF THE TERMS OR PROVISIONS HEREOF.


 


(E)                                  THE PROVISIONS OF THIS AGREEMENT WHICH BY
THEIR TERMS CALL FOR PERFORMANCE SUBSEQUENT TO THE EXPIRATION OR TERMINATION OF
THE TERM SHALL SURVIVE SUCH EXPIRATION OR TERMINATION.

 

9

--------------------------------------------------------------------------------


 


(F)                                    THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT OF THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF (OTHER
THAN ANY STOCK OPTION AGREEMENT ENTERED INTO BY AND BETWEEN THE EXECUTIVE AND
THE COMPANY OR THE RETENTION LETTER AS FURTHER DESCRIBED IN SECTION 3(I) HEREOF
AND AS ANNEXED HERETO AS EXHIBIT “A”) AND SUPERSEDES ALL OTHER PRIOR AGREEMENTS
AND UNDERTAKINGS, BOTH WRITTEN AND ORAL, AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF, ALL OF WHICH SHALL BE TERMINATED ON THE COMMENCEMENT
DATE.  IN ADDITION, THAT PARTIES HERETO HEREBY WAIVE ALL RIGHTS SUCH PARTY MAY
HAVE UNDER ALL OTHER PRIOR AGREEMENTS AND HERETO HEREBY WAIVE ALL RIGHTS SUCH
PARTY MAY HAVE UNDER ALL OTHER PRIOR AGREEMENTS AND UNDERTAKINGS, BOTH WRITTEN
AND ORAL, AMONG THE PARTIES HERETO, OR AMONG THE EXECUTIVE, WITH RESPECT TO THE
SUBJECT MATTER HEREOF.


 

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

 

EXECUTIVE

 

 

 

/s/ Foster A. Stewart, Jr.

 

 

Foster A. Stewart, Jr.

 

 

 

 

 

AMERICAN SKIING COMPANY

 

 

 

/s/ William J. Fair

 

 

By:  B.J. Fair, Chief Executive Officer

 

11

--------------------------------------------------------------------------------